THE COURT. 
The petition herein for an alternative writ of mandamus to compel the respondent to omit from the ballot to be used at the next general election the question *319of the adoption or rejection by the voters of the proposed initiative measure described in the petition was denied, in the exercise of the discretion of the court, for the reason that sufficient time was not deemed available to hear the matter and pass upon the many constitutional questions presented by the petition prior to the time the respondent is required by law to prepare the printed matter necessary to submit the question to the electors of the state. For the same reason the petition for a rehearing is denied. Such denials should not be taken or understood as an adjudication in any way of the questions of law presented by said petition.